DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/723,267 filed 12/20/2019 and Amendment filed 06/23/2022.
Claims 1-14, 16-20 remain pending in the Application.
The terminal disclaimer filed on 06/23/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of co-pending Patent Application 16/723,201 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-14, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance has been indicated previously.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior art Horii et al. (US Patent Application Publication  20200184361) discloses a computer program product that facilitates improvement of a quantum computing simulation of a controlled NOT gate while avoiding unbalanced memory access of a control qubit (paragraph [0008]), including performing a qubit selection, a memory access balancing (or rebalancing) and/or generates a result of the memory access balancing at substantially the same time as the replication component 402 simulates a controlled NOT gate during a qubit-reordering, but lacks specific arrangements of steps/elements recited in claim 1, which are indicated as allowable subject matter preciously. The Prior art Mower et al. (US Patent 9,791,258) discloses apparatus, systems, and methods of programmable quantum photonic processing, wherein a photonic integrated circuit for performing quantum information processing includes a semiconductor substrate and a plurality of interconnected Mach-Zehnder interferometers (col. 1, ll.66-67; col. 2, ll.1-4), including a QPP, fabricated in current silicon photonics processes, enables high fidelity, post-selected quantum gates, quantum simulation, and quantum random walks, wherein fault-tolerant quantum computation is possible if gate error probabilities are below some threshold (col. 19, ll.59-65), but lacks specific arrangements of steps/elements recited in claim 1, which are indicated as allowable subject matter preciously. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/28/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851